Opinion by
BeosNAN, J.
I concur in the judgment of reversal, owing to the manifest equities in this particular case; and especially for the reason *188that tbe rents of tbe mortgaged premises were by express contract pledged to tbe payment pro twvto of tbe mortgage debt even before it became due and payable.
But from so much of tbe opinion as bolds that a receiver may properly be appointed in a ease of foreclosure of mortgage upon commencement of tbe action, I respectfully dissent.
Under our statute tbe estate remains in tbe mortgagor as owner until divested by foreclosure, and of course must continue so, with all tbe incidents of ownership, until a new owner is invested with title under tbe sale.